Citation Nr: 0938456	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  02-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and D.J.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from July 1963 to June 
1966 and from May 1969 to April 1975.  He subsequently served 
in the Army National Guard from February 1997 to September 
2000.  The appellant was serving on active duty for training 
(ACDUTRA) on August 13, 1999, when he sustained a neck injury 
for which service connection has been established.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim.

In August 2002, the appellant presented sworn testimony 
during a personal hearing in Pittsburgh, Pennsylvania, which 
was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
appellant's claims file.

In November 2005, the Board denied the appellant's claim.  
The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  Both parties 
later filed a Joint Motion for Remand, which the Court 
granted in April 2006, vacating the November 2005 Board 
decision.  This claim was remanded by the Board in October 
2006 and May 2008 for additional evidentiary development.  
The claim is presently before the Board for adjudication.


FINDING OF FACT

The preponderance of the evidence supports a finding that the 
appellant's current low back disability is the result of an 
injury during his time on ACDUTRA in August 1999.




CONCLUSION OF LAW

Residuals of a low back injury were incurred during active 
duty for training.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v.  
Derwinski, 2 Vet. App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The appellant's claim of entitlement to a low back disability 
has been granted, as discussed below.  As such, the Board 
finds that any error related to the VCAA is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2008); Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant contends that he currently suffers from a low 
back disability that is the result of an injury in service.  
Specifically, the appellant alleges that his low back was 
injured in August 1999, while serving on ACDUTRA, when he 
fell into a hole and a fellow service member fell on top of 
him, injuring his back.  The Board concurs.

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
See 38 U.S.C.A. § 1110, 1131 (West 2002).  Notwithstanding 
the above, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2008); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The appellant has a current diagnosis of lumbago with 
associated paraspinal spasming.  See VA medical opinion 
report, October 10, 2007.  Accordingly, element (1) under 
Hickson has been satisfied.  

Turning to Hickson element (2), in-service disease or injury, 
the appellant's service treatment records indicate that on 
August 13, 1999, while performing physical training for 
ACDUTRA, the appellant tripped and another soldier fell on 
top of him.  As a result, he experienced pain between his 
shoulder blades, preventing him from being comfortable and 
sleeping.  There were no outward signs of injury.  
Accordingly, the Board finds that the appellant has arguably 
demonstrated that he suffered from a low back injury during 
his time on ACDUTRA.  Element (2) of Hickson is satisfied.

Regarding Hickson element (3), medical nexus, the appellant 
has been provided with numerous medical opinions.  The Board 
is free to favor one medical opinion over another, provided 
it offers an adequate basis for doing so.  See Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).

In May 2004, the appellant was afforded a VA spine 
examination.  The appellant reported that in 1999, he fell 
during training and another soldier fell on top of him, 
striking him on the neck and the low back with his elbow and 
knee, respectively.  The appellant subsequently developed 
neck and back pain.  Upon physical examination, the appellant 
demonstrated minimal pain with palpation of the low thoracic 
spine.  Palpation directly over the lateral paraspinal 
muscles gave the appellant mild to moderate discomfort.  
Repetitive flexion and extension cycle testing gave the 
appellant some mild back discomfort without radiating pain 
into his legs.  X-rays showed normal disc spaces in the 
lumbar spine with mild degenerative changes, consistent with 
his age and work history.  

The examiner concluded that the appellant's injury in service 
may have contributed to his back pain; however, it was 
considered not at least as likely as not (not likely) that 
when he was fallen upon by the other individual, that it 
caused the degree of disability which he was claiming, 
considering the appellant worked in heavy construction for 37 
years after his in-service injury.  It was the examiner's 
impression that the appellant had mild cervical and lumbar 
degenerative changes, which were consistent with his age and 
work history.  See VA examination report, May 5, 2004.

A March 2005 VA medical opinion report noted that the 
appellant's claims file had been thoroughly reviewed prior to 
issuance of the opinion.  At that time, the appellant 
reported that he had injured his back in a die casting 
accident in 1988, when he slipped and fell on an oily 
substance at L.D.C., where the appellant was employed from 
1975 to 1990.  The appellant reported that he was seen in the 
area hospital Emergency Room, where he stated x-rays were 
negative.  He was diagnosed with an injury to his tailbone.  
He was off of work for approximately one week.  The appellant 
denied any back symptoms after this injury.  The appellant 
reported that he worked for L.S. from 1990 to 1992, when he 
sustained another back injury when he slipped on icy steps 
and landed on his lower back.  He reported that he was 
diagnosed with lumbosacral strain and returned to work the 
following day.  He stated he had no further back problems 
until his in-service injury in 1999.  The VA examiner 
concluded that it was at least as likely as not that the 
appellant's current neck symptoms were related to his injury 
in service.  However, it was noted that it would be mere 
speculation to determine whether the appellant's low back 
pain was related to the neck injury.  See VA medical opinion 
report, March 11, 2005.

In October 2007, the appellant participated in a VA 
examination.  The appellant reported that he had not suffered 
from any back complaints until the August 1999 injury in 
service.  At the time of the examination, the appellant 
described his pain as stabbing, sharp and spasming tightening 
sensation in the low lumbar paraspinal area.  He reported a 
sense of numbness over the anterior aspect of his thigh and 
some paresthesias in the bilateral feet.  The examiner 
diagnosed the appellant with lumbago with associated 
paraspinal spasming.  The examiner also discussed the 
findings of the May 2004 and March 2005 VA examination 
reports.  Regarding the May 2004 report, it was noted that 
although there was no hard radiographic evidence, low back 
pain is often difficult to assess with radiographic studies, 
and the appellant's degree of paraspinal spasming cannot be 
induced or feigned.  The examiner opined that although the 
appellant's physical examination findings were remarkable 
primarily for spasming, it was felt that it was more likely 
than not that the appellant's low back complaints were 
related to the injury sustained in 1999.  The examiner 
further opined that it was possible the March 2005 VA 
examiner was somewhat misled in that she was attempting to 
connect the appellant's low back pain to his cervical spine 
pathology.  The October 2007 VA examiner stated that while 
these injuries happened at the same time, they were isolated 
events.  See VA examination report, October 10, 2007.

In September 2008, the appellant's claims file was reviewed 
by two VA physicians.  After reviewing the appellant's claims 
file, to include the prior medical opinions, the examiners 
concluded that the appellant suffered from chronic low back 
pain, or lumbago, which seemed to follow his documented 
injury in 1999 while in the National Guard.  It was noted 
that while it was difficult to identify the pain generator in 
many cases of low back pain, it was a recognized entity, and 
it seemed as though the appellant suffered from chronic low 
back pain.  There was evidence of spasm in the paraspinal 
musculature, which was evidence of some underlying condition.  
Furthermore, the appellant did not seem to complain of any 
back pain prior to his injury in 1999, which would therefore 
suggest that this injury did have something to do with his 
subsequent symptoms.  Given the documented injury and 
proximity of subsequent symptoms, it did appear that the 1999 
injury was contributory.  The conclusion was that the 
appellant's low back disability was most likely caused by his 
injury in 1999, while in service.  See VA medical opinion 
report, September 16, 2008.

Requested to clarify their September 2008 medical opinion, to 
include the appellant's 1988 and 1992 back injuries, the VA 
examiners issued a second VA medical opinion report in 
January 2009.  After again reviewing all of the appellant's 
claims file, to include the previous medical opinions and 
acknowledging his previous injuries, the examiners again 
stated that it was at least as likely as not that the 
appellant's current low back disability was etiologically 
related to his injury in 1999.  The appellant did have a low 
back injury in 1988, which essentially was an injury to his 
tailbone that he fully recovered from.  The examiners 
additionally stated that this type of injury would not cause 
the appellant's current muscle spasms.  Similarly, in 1992, 
the appellant did suffer from low back strain, but again, 
went back to work the very next day without any treatment and 
seemed to again fully recover without any back symptoms.  The 
examiners opined that the appellant had not had any 
consistent back problems until his injury in 1999, after 
which he had consistent and persistent back pain.

The examiners agreed with the October 2007 assessment that 
radiographically, there was not much in the way of evidence 
of a low back condition; however, a significant and marked 
amount of spasming in the paraspinal musculature consistent 
with a low back condition was found.  It was noted that this 
condition was not uncommon, particularly to patients with 
muscle strains and sprains that do not necessarily show up on 
x-ray but clinically are very apparent.

The examiners further echoed the October 2007 VA examination 
findings, indicating that the March 2005 VA examination 
findings were predicated on the assumption that the 
appellant's low back pain was claimed as only secondary to 
his cervical spine pain, which was incorrect.  Regarding the 
May 2004 VA examination findings, the January 2009 VA 
examiners respectfully disagreed.  They opined again that as 
spasming and lumbago were muscle-related, they would not 
technically show up on radiographic studies and due to the 
chronicity and consistency of the appellant's complaints 
since the August 1999 injury, his current condition seemed to 
be intimately related.  Again, the examiners concluded that 
the appellant's low back disability was at least as likely as 
not etiologically related to or caused by the 1999 in-service 
injury.  The appellant had fully recovered from the 1988 and 
1992 injuries at the time of his 1999 in-service injury.  See 
VA medical opinion report, January 28, 2009.

After careful review of the aforementioned medical opinions, 
the Board finds the January 2009 VA medical opinion to be the 
most persuasive.  While it is clear that the appellant did 
suffer from two low back injuries prior to his 1999 in-
service injury, there is no evidence of any residual pain or 
complications.  Based on the medical evidence, the 
appellant's current low back disability is clearly due to his 
1999 in-service injury.  Therefore, the benefit-of-the-doubt 
will be conferred in his favor and his claim for service 
connection for a low back disability is granted.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.400 (2008); see also Gilbert, supra.


ORDER

Entitlement to service connection for the residuals of a low 
back injury is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


